VrsrjE, J.
If the defendant was guilty of no actionable negligence the trial court properly directed a verdict in its behalf. It is evident from the situation existing at the time the maple was cut that the place was as free from danger as the nature of the employment would reasonably permit, and that the master exercised ordinary care in sending the deceased to cut the tree. In comparison with places in which trees ordinarily have to be cut in logging, the one in question was unusually free from danger. No tree of any size stood within fortv feet of it. The birch that broke was over forty-*492four feet away and. located further down tbe slope. In no view of tbe situation can defendant be said to have furnished an unsafe place in which to cut the maple.
Should the deceased have been warned of the likelihood of the maple falling on the birch and of the latter breaking in such a way as to be thrown back and injure him? The ordinary and usual result of a tree the size and length of the maple falling upon the birch would be to completely crush it, or strip its branches, bearing everything to the ground, i The accident in question was so unusual and so extraordinary in its nature that no ordinarily careful man could be held to reasonably anticipate the result that followed. True, no one can tell where limbs may be thrown when a tree is felled in the woods, especially on a cold winter day when they are frozen. But this fact was as well known to the deceased as it was to his employer. No one would anticipate that limbs from the birch would be thrown back a distance of over forty-four feet even if the top of the maple struck it, much less that' the whole tree itself would be broken off and thrown back far enough to injure deceased where he stood. The evidence shows there was a defect on the west side of the birch tree where it broke that was unknown to both the defendant and the deceased at the time the maple was cut. But, aside from this defect, it must be held that deceased met his death by reason of a pure accident for which no one was to' blame. The trial court therefore properly directed a verdict for the defendant.
By the Gourt. — Judgment affirmed.
BaeNES, J., took no part.